Ryland, J.,
delivered the opinion of the court.
This was an action by petition in debt, on a promissory note, in the circuit co'urt of New Madrid county — the defendant plead the statutory general issue.
The cause was submitted to a jury, upon the evidence offered by both parties; the jury found for defendant.
The plaintiff moved for a new trial; his motion was overruled; he excepted to the opinion of the court and brought the case hereby appeal.
From the record it appears that no objections were made, no exceptions were taken, to any evidence offered by either party on the trial below — no instructions were asked, nor were any given. The case upon the facts in evidence was submitted to the jury, and their verdict, being for the defendant, will, according to the uniform practice of this court, remain undisturbed: See cases cited in the brief of the appellee’s counsel.
Judgment affirmed.